Citation Nr: 0608363	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-19 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rose, Counsel 



INTRODUCTION

The veteran served on active duty from November 1958 to March 
1965.   

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision from the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In his substantive appeal, the veteran 
requested a hearing before a Board Judge.  The RO notified 
the veteran in writing of a scheduled hearing for June 2005;  
however, the veteran failed to appear.  No further requests 
for a hearing were noted in the record.      


FINDINGS OF FACT

1.  The probative persuasive medical evidence shows that the 
veteran's bilateral hearing loss is not related to service.

2.  The probative persuasive medical evidence shows that the 
veteran's tinnitus is not related to service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5102, 5103, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

2. Tinnitus was not incurred in or aggravated by the 
veteran's active duty service. 38 U.S.C.A. §§ 1110, 1131, 
1153, 5102, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. § 
3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the veteran received proper notification 
in January 2002 for the service connection claims, prior to 
the initial unfavorable agency decision.  This letter fully 
notified the veteran of what is required to substantiate his 
claims.  Together, the letter and the March 2004 statement of 
the case provided the veteran with a summary of the evidence, 
the applicable laws and regulations, a discussion of the 
facts of the case, and the basis of the denials.  VA 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  It is therefore the Board's conclusion 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the pertinent evidence includes the 
service medical records, service personnel records, VA 
medical records, VA audiological examination report, a VA 
etiological opinion report dated in February 2004, as well as 
written statements from the veteran.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

The veteran contends that his bilateral hearing loss and 
tinnitus is directly related to service.  In his substantive 
appeal, the veteran stated the he spent over two years on the 
rifle range as an instructor and was not able to wear hearing 
protectors.  In a statement dated in February 2002, the 
veteran also indicated that he believes that hearing loss 
came from exposure to acoustic trauma when he was assigned to 
tank companies, flame throwers, infantry, and on numerous 
naval ships.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2004).  The provisions of 38 
C.F.R. § 3.385 do not have to be met during service. Hensley 
v. Brown, 5 Vet. App. 155 (1993).

Upon review, there is no reference to hearing loss or 
complaints of hearing loss in the service medical records.  
In fact, examinations dated in October 1960, November 1964, 
and separation examination in February 1965 indicated that 
the veteran's hearing was 15/15 for whispered voice 
bilaterally.  In short, hearing was found normal in all 
service examinations.  There was also no complaints of, or 
treatment for tinnitus in service.  

Post-service medical records do not show bilateral hearing 
loss or tinnitus until the early 2000s.  The first post-
service audiological report showing hearing loss was dated in 
January 2004.  Therefore, the presumption for service 
connection for bilateral hearing loss does not apply.  38 
C.F.R. § 3.307, 3.309 (2005).

On the authorized audiological evaluation in January 2004, 
the pure tone threshold average for the right ear was 34 
decibels, left ear average was 45.  Speech audiometry 
revealed speech recognition ability of 96 percent 
bilaterally.  The above findings demonstrate current 
bilateral impaired hearing for VA compensation purposes.  38 
C.F.R. § 3.385 (2005).  In addition, the claims file shows 
that the veteran was first diagnosed with tinnitus in April 
2003.

The claims file includes a February 2004 etiological opinion 
report as to whether the veteran's current bilateral hearing 
loss and tinnitus were related to service.  The February 2004 
VA examiner opined that it is less likely than not that the 
veteran's bilateral hearing loss and tinnitus is related to 
noise exposure that occurred while on active duty.  The 
examiner's rationale was that there was no evidence of onset 
or progression of hearing loss while in active duty, there 
was no mention in any of the records, including service 
medical records, of tinnitus or hearing loss, and there was 
no civilian confirmation of hearing loss until 2001, some 36 
years after service. 

The Board finds the examiner's opinion to be competent 
medical evidence as it was based upon review of the medical 
records, including service medical records and review of the 
January 2004 examination findings. The examiner's opinion is 
further supported by the fact that there is no medical 
evidence of hearing loss or tinnitus in service, progression 
of hearing loss in service, or any diagnosis of tinnitus or 
hearing loss until many years following active service.

The only other medical opinion noted in the record was in a 
statement from a VA physician dated in July 2003.  The 
physician indicated that the veteran was a primary 
marksmanship instructor from November 1962 to March 1965, 
incurring thousands of rounds of rifle fire on a daily basis 
without ear protection.  The physician stated that he could 
not state for certain that this was the cause of the 
veteran's hearing problems, but this may have been a 
contributing factor.  The findings of his hearing test were 
consistent with noise induced hearing loss.

Upon review, service personnel records and the veteran's 
statements demonstrate that the veteran was exposed to loud 
noises during service.  This fact is not in dispute.  
However, there was no hearing loss or tinnitus noted in the 
service medical records.  Moreover, as noted in the February 
2004 VA etiological report, there was no change in hearing 
from entrance to exit from service.  There were also no 
complaints of, or treatment for hearing loss or tinnitus in 
service.  Therefore, despite the exposure to loud noise in 
service, service medical records demonstrate that the hearing 
remained normal and no tinnitus was noted.  In addition, the 
July 2003 VA physician's opinion that he could not state for 
certain that his hearing loss was due to service and that the 
veteran's in-service noise exposure "may" have been a 
contributing factor is too speculative in nature.  The Court 
held that the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  The use of the 
word "may or may not" is too speculative to establish medical 
nexus."  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See 
also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too speculative).  
As such, the July 2003 VA physician's statement is not a 
probative medical etiological opinion.   

In contrast, the February 2004 VA examiner opined that it is 
less likely than not that the veteran's bilateral hearing 
loss and tinnitus is related to noise exposure that occurred 
while on active duty based on the fact that there was no 
evidence of onset or progression of hearing loss while in 
active duty, there was no mention in any of the records, 
including service medical records, of tinnitus or hearing 
loss, and there was no civilian confirmation of hearing loss 
until 2001, some 36 years after service.  The Board finds the 
2004 opinion to more probative as it is based on specific 
facts of the case.
 
The Board recognizes the veteran's contentions that his 
hearing loss and tinnitus was due to noise exposure in 
service.  Indeed, the veteran is competent as a layperson to 
report that on which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, there is no 
evidence of record that the veteran has specialized medical 
knowledge to be competent to offer medical opinion as to 
cause or etiology of the claimed disorders.  See Grottveit v. 
Brown, 5 Vet. App. 91. 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The preponderance of the evidence is against the service 
connection claims for bilateral hearing loss and tinnitus.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied. 



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


